Citation Nr: 0515020	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral leg 
disability, diagnosed as peripheral neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1952 to May 
1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the RO declined to reopen claims of entitlement to 
service connection for a back disability and for a bilateral 
leg condition characterized as "paresthesias/neuropathies" of 
the lower extremities. The veteran timely perfected an appeal 
to the Board.  Although the Board denied each claim in 
December 1999, the Board later vacated the December 1999 
decision, and, in March 2001, remanded each claim to the RO 
for additional development and adjudication.  In December 
2001, the RO determined that new and material evidence to 
reopen each claim had not been submitted.

In April 2002, the Board denied the veteran's appeal to 
reopen the claim for service connection for a back 
disability.  Also, in April 2002, the Board re-characterized 
the matter involving service connection for a bilateral leg 
condition as a de novo claim, and remanded the matter to the 
RO for additional development.  In November 2002, the RO 
continued the denial of the veteran's claim, and returned the 
matter to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weigh of the competent evidence establishes that it 
is at least as likely as not that the veteran has peripheral 
neuropathy of the lower extremities that is the result of in-
service injury.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a grant of service connection for peripheral neuropathy 
of the lower extremities are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the service medical records reflect that the 
veteran was involved in a motor vehicle accident in service.  
Specifically, as a passenger in the back of a truck in 
January 1954, the veteran sustained a contusion to the jaw 
and possible hematoma of right thigh muscles.  While x-rays 
revealed no fracture, the veteran reported aches and pain in 
his right thigh.  Severe contusions were also noted and heat 
was applied; the veteran was required to stay in bed for 
several days.  

The post-service medical records first reflect complaints and 
findings of peripheral neuropathy of the veteran's lower 
extremities in the early 1980s.  Clinical records in 1996 and 
1997 show additional complaints of numbness and possible foot 
drop.  Diagnostic testing conducted in July 2004 showed 
abnormal results.  An electromyograph revealed evidence of 
diffuse sensory neuropathy (a combination of axonal and 
demyelinating type).  Examination of the motor nerves 
revealed a distal neuropathy in all three nerves tested in 
the lower extremities, with a demyelinating type of 
neuropathy involving the right tibial nerve and right common 
peroneal nerves.  There was no response on stimulation of the 
left common peroneal nerve.
    
On the question of medical nexus for purposes of direction 
service connection, the Board points out that there are two 
opinions addressing this point.

The veteran was examined by a neurologist in July 2002, who 
noted that the veteran's peripheral nerve damage was 
permanent, and opined that such condition is at least as 
likely as not due to the motor vehicle accident in January 
1954.  During that examination, the veteran described the 
motor vehicle accident in service, and reported his injuries.  
Examination further revealed that the veteran could not heel 
and toe gait due to weakness of his feet.  The veteran also 
had diminished vibration, temperature, and light touch 
described as 25 percent, in comparison to more proximally in 
the lower extremities.  No muscle wasting or atrophy was 
noted.  The July 2002 neurologist noted that he had reviewed 
several of the veteran's medical records.  The diagnosis was 
sensory loss in the feet due to peripheral nerve damage.

Pursuant to the Board's prior remand, the veteran underwent 
another VA examination in July 2004.  Contrary to the Board's 
instructions, that examination was not conducted by a 
physician, but by a registered nurse.  The examiner opined 
that the veteran's peripheral neuropathy could be secondary 
to the veteran's prolonged alcohol dependence and abuse, 
although she also noted however, that the veteran's 
peripheral neuropathy should have improved and not gotten 
worse, with the veteran's cessation of alcohol.  She 
suggested, as well, other possible etiologies for the 
veteran's condition.  Overall then, this opinion tends to 
weigh against the claim.  

The Board points out, however, that in addition to the fact 
that the latter opinion was rendered by a nurse, and not a 
physician, as requested, the nurse's opinion possibly 
attributing the veteran's problems to alcohol does not appear 
consistent with the record (inasmuch as the evidence reflects 
that the veteran had stopped drinking alcohol in 1975, and no 
improvement has been shown in the peripheral neuropathy of 
his lower extremities), and the identification of only 
"possible" etiologies for the veteran's problems is 
speculative.  

By contrast, the Board notes, as indicated above, that the 
July 2002 neurologist rendered an opinion that is supportive 
of the veteran's claim.  Although the physician noted that 
only certain medical records were reviewed, the Board notes, 
upon further consideration, that that physician's opinion is 
consistent with medical evidence in the claims file; hence, 
to whatever extent that physician may have failed to review 
the entire claims file, such is, effectively, harmless.  
Under these circumstances, the Board finds that the July 2002 
neurological opinion is the most probative evidence of record 
on the question of medical nexus.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

While the neurologist's opinion is also less than definitive, 
the physician's opinion was couched in a language-i.e., at 
least as likely as not-that enables application of the 
benefit-of- the -doubt doctrine in this case.  That doctrine 
provides that, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.

In view of the foregoing, and affording the veteran the 
benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107(b)), the Board finds that the criteria for a grant of 
service connection for peripheral neuropathy of the lower 
extremities are met.



ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


